DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments to claim 1, in the response filed July 1, 2021, have been entered.
Claims 1-12, 14-18, and 20-22 are currently pending in the above identified application.
Claims 14-18 and 20 have been withdrawn from consideration as being directed towards a non-elected invention.

Claim Interpretation
The limitation “wherein the hollow ceramic microspheres are present at a level of at least 50 percent by volume, based on the total volume of components of the article” in claim 7 is interpreted as based on the total volume of the material forming the article, as discussed in the examples of the instant disclosure in Table 2 and discussed in the remarks filed March 29, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no support in the original disclosure for the limitation “wherein the multi-component fibers are autogenously bonded together at junction points without loss of a spatial relationship between the first polymeric composition and the second polymeric composition".  Applicant points to p. 5 lines 23-30 as providing support.  However, this portion states “[t]he spatial relationship between the first polymeric composition, the second polymeric composition, and optionally any other component of the fiber is generally retained in non-fusing fibers.”  The general retention of the spatial relationship differs from the absolute statement in the claim of “without a loss of spatial relationship between the first polymeric composition and the second polymeric composition.”  Additionally, the spatial relationship as not been defined. The originally filed disclosure discusses general retention of the spatial relationship, however, the claim does not refer to the type of spatial relationship or its retention. The claim appears to encompass the materials just remaining distinct.  Applicant arguments in the remarks filed July 1, 2021 appear to imply no change in spatial relationship of the polymeric composition relative to a starting orientation (see p. 7 of Remarks).  However, this is not reflected in the claim limitation.  The originally filed disclosure does not support the current scope of the claim limitation and the amendment introduces new matter.
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or modify this limitation to align with the phrasing and scope found in the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the multi-component fibers are autogenously bonded together at junction points without loss of a spatial relationship between the first polymeric composition and the second polymeric composition”.  It is unclear what is meant by “a spatial relationship” and if it refers to a single portion of the fiber, a single junction of the fibers, all junctions of the fibers, or the fibers and their entirety.  Does the loss of a spatial relationship mean that the first polymeric composition and second polymeric composition remain fully separate and distinct? Can there be fused gradient of material as long as there are distinct areas of both material?  Is it in reference to a retention of a certain orientation, such as the maintenance of core-sheath relationship? Is it in reference to an unclaimed and unspecified starting dimension, such as maintenance of a fiber diameter?
Claims 2-12 and 21-22 are rejected based on their dependency on rejected claim 1.

Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive. 
Applicant argues, with regards to the new matter rejection, that the amended limitation of claim 1 is aligned with the originally filed disclosure and removes the absolute statement.  Applicant argues that one skilled in the art reading the specification, “[t]he spatial relationship between the first polymeric composition, the second polymeric composition, and optionally any other component of the .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/JENNIFER A GILLETT/Examiner, Art Unit 1789